Case 1:20-cv-00706-JL Document 34-1 Filed 03/19/21 Page 1 of 20



               EXHIBIT A
        Case:
      Case    20-4252 Document:
           1:20-cv-00706-JL      37-134-1Filed:
                            Document            03/18/2021
                                            Filed           Page:
                                                  03/19/21 Page    1 20
                                                                2 of




                            No. 20-4252
                 UNITED STATES COURT OF APPEALS
                      FOR THE SIXTH CIRCUIT

                            ROBERTA LINDENBAUM,
                                                        Plaintiff-Appellant
                                 UNITED STATES,
                                                       Intervenor-Appellant
                                       v.
                               REALGY, LLC, et al.,
                                                      Defendants-Appellees.

On Appeal from the United States District Court for the Northern District of Ohio
                           No. 4:20-cv-00794-JG

  Brief of Amici Curiae Constitutional Law Professors, the American Civil
Liberties Union, and the American Civil Liberties Union of Ohio Foundation
              in Support of Defendant-Appellee Realgy, LLC

David J. Carey                             Brian Hauss
Elena M. Thompson*                         AMERICAN CIVIL LIBERTIES
AMERICAN CIVIL LIBERTIES UNION OF          UNION FOUNDATION
OHIO FOUNDATION                            125 Broad Street, 18th Floor
1108 City Park Avenue, Suite 203           New York, NY 10004
Columbus, OH 43206                         (212) 549-2500
(614) 586-1972                             bhauss@aclu.org
dcarey@acluohio.org
ethompson@acluohio.org                     Michael J. Steinberg
                                           Jonah Rosenbaum**
Freda J. Levenson                          Peter Harding**
AMERICAN CIVIL LIBERTIES UNION OF          CIVIL RIGHTS LITIGATION INITIATIVE
OHIO FOUNDATION                            UNIVERSITY OF MICHIGAN LAW
4506 Chester Ave.                          SCHOOL
Cleveland, OH 44103                        701 South State Street, Suite 2020
(614) 586-1972                             Ann Arbor, MI 48109
flevenson@acluohio.org                     (313) 763-1983
                                           mjsteinb@umich.edu

*Admitted as amicus attorney               **Law students practicing pursuant to
                                           6 Cir. R. 46(d)
                           Counsel for Amici Curiae
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page    2 20
                                                                 3 of




                 CORPORATE DISCLOSURE STATEMENT

      Amici Curiae the American Civil Liberties Union and the American Civil

Liberties Union of Ohio Foundation are nonprofit entities that do not have parent

corporations. No publicly held corporation owns 10 percent or more of any stake or

stock in amici curiae.

                                            /s/ David J. Carey
                                            David J. Carey




                                        2
             Case:
           Case    20-4252 Document:
                1:20-cv-00706-JL      37-134-1Filed:
                                 Document            03/18/2021
                                                 Filed           Page:
                                                       03/19/21 Page    3 20
                                                                     4 of




                                        TABLE OF CONTENTS
TABLE OF AUTHORITIES .....................................................................................4

INTEREST OF AMICI CURIAE ..............................................................................5

SUMMARY OF ARGUMENT .................................................................................6

ARGUMENT .............................................................................................................8

         Realgy Cannot Be Held Liable Under a Discriminatory Statutory Scheme
         That Punishes Only Disfavored Speakers ................................................................ 8

CONCLUSION ........................................................................................................16

CERTIFICATE OF COMPLIANCE .......................................................................18

CERTIFICATE OF SERVICE ................................................................................19




                                                          3
             Case:
           Case    20-4252 Document:
                1:20-cv-00706-JL      37-134-1Filed:
                                 Document            03/18/2021
                                                 Filed           Page:
                                                       03/19/21 Page    4 20
                                                                     5 of




                                      TABLE OF AUTHORITIES
Cases

Barr v. Am. Ass’n of Political Consultants, Inc. (AAPC),
140 S.Ct. 2335 (2020) ................................................................................. passim

Bouie v. City of Columbia, 378 U.S. 347 (1964) ............................................... 10

Carey v. Brown, 447 U.S. 455 (1980) ......................................................... 13, 14

City of Chelsea v. King, No. 20C0624-OI
(14A-3 District Court, Michigan, Feb. 22, 2021) .............................................. 14

FCC v. Fox Television Stations, Inc., 567 U.S. 239 (2012) .................................9

Harper v. Virginia Dept. of Taxation, 509 U.S. 86 (1993)................................ 10

Landgraf v. USI Film Prods., 511 U.S. 244 (1994)....................................... 9, 10

O’Neal v. Bagley, 743 F.3d 1010 (6th Cir. 2013).............................................. 10

Opati v. Republic of Sudan, 140 S.Ct. 1601 (2020) .......................................... 10

Police Dep’t of Chicago v. Mosley, 408 U.S. 92 (1972) ............................. 13, 14

Schacht v. United States, 398 U.S. 58 (1970) .............................................. 12, 13

Statutes
10 U.S.C. § 772 .................................................................................................. 13

18 U.S.C. § 702 .................................................................................................. 13

MCL 257.676b ................................................................................................... 15

Other Publications
Omar Abdel-Basqui, Judge tosses out ‘unconstitutional’ Chelsea protester tickets,
Detroit Free Press (Feb. 22, 2021),
https://www.freep.com/story/news/local/michigan/2021/02/22/chelsea-michigan-
protest-police-department/4546341001/. ........................................................... 16



                                                            4
          Case:
        Case    20-4252 Document:
             1:20-cv-00706-JL      37-134-1Filed:
                              Document            03/18/2021
                                              Filed           Page:
                                                    03/19/21 Page    5 20
                                                                  6 of




                         INTEREST OF AMICI CURIAE

      Amici law professors, listed by name and institutional affiliation on the

signature page of this brief, are scholars who teach, research, and write about

constitutional law, including the principles of free expression and issues related to

content-based discrimination. Amici submit this brief solely as individuals and not

on behalf of the institutions with which they are affiliated.

      The American Civil Liberties Union (“ACLU”) is a nationwide, nonprofit,

non-partisan public interest organization dedicated to defending the civil liberties

guaranteed by the Constitution and laws of the United States. The American Civil

Liberties Union of Ohio Foundation is an affiliate of the national ACLU. The right

to free expression generally, as well as protection against governmental restrictions

of speech based on its content in particular, are of special concern to each

organization. The ACLU has been at the forefront of numerous state and federal

cases addressing these rights and interests.

      All parties have consented to the filing of this brief. Pursuant to Federal Rule

of Appellate Procedure 29(a)(4)(E), undersigned counsel certifies that no counsel

for a party authored this brief in whole or in part, that no party or party’s counsel

contributed money intended to fund preparing or submitting the brief, and no person

or entity other than the ACLU of Ohio, its members, or its counsel contributed

money that was intended to fund preparing or submitting the brief.


                                           5
          Case:
        Case    20-4252 Document:
             1:20-cv-00706-JL      37-134-1Filed:
                              Document            03/18/2021
                                              Filed           Page:
                                                    03/19/21 Page    6 20
                                                                  7 of




                          SUMMARY OF ARGUMENT
      Writing for the Court in Barr v. American Ass’n of Political Consultants

(AAPC), Justice Kavanaugh acknowledged the elephant in the room of both that case

and this one: “Americans passionately disagree about many things. But they are

largely united in their disdain for robocalls.” 140 S.Ct. 2335, 2343 (2020). See also

id. at 2344 (leading Senate sponsor of the TCPA described robocalls as “the scourge

of modern civilization”). Amici curiae—an assemblage of First Amendment

scholars, as well as the American Civil Liberties Union and its Ohio affiliate—write,

in part, to address the broader ramifications of this case for constitutional doctrine

beyond its peculiar factual context.

      AAPC resolved the issue of whether government debt-collection calls may be

exempted from the TCPA’s general prohibition on robocalls: they may not. For

violations occurring post-AAPC, the TCPA’s restriction applies equally regardless

of a robocall’s content. This case presents the retrospective question: are robocalls

that occurred under the pre-AAPC discriminatory scheme that began in 2015—a

scheme that banned only disfavored speech, i.e., anything other than government

debt-collection calls—still subject to ongoing enforcement and liability? If so, which

ones: robocalls placed by the disfavored speakers only, or those placed by both the

disfavored and the favored?




                                          6
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page    7 20
                                                                 8 of




      There are three avenues to resolve these questions, two of which lead to absurd

and inequitable outcomes. First, Lindenbaum would have this Court establish broad

retroactive liability, even on government debt collectors who were relying on the

letter of the statute as it existed at the time. To do so would violate both core

constitutional precepts and basic fairness. Second, the Government asks this Court

to impose liability upon the disfavored speakers only—that is, anyone who is not a

government debt collector. But that presents its own outrageous result; it would

operate to carry forward the same content-based discrimination found

constitutionally infirm in AAPC.

      The final option was correctly applied by the District Court. The TCPA’s

general prohibition on robocalls may not be enforced for calls that were placed while

the TCPA’s unconstitutional government-debt exemption was in effect.

      This Court should affirm.




                                         7
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page    8 20
                                                                 9 of




                                  ARGUMENT

  Realgy Cannot Be Held Liable Under a Discriminatory Statutory Scheme
                That Punishes Only Disfavored Speakers
      In declining to invalidate the entire robocall restriction of the Telephone

Consumer Protection Act (TCPA), the Supreme Court resolved a prospective

question only. See Barr v. Am. Ass’n of Political Consultants, Inc. (AAPC), 140 S.Ct.

2335, 2347–49 (2020). It is undisputed that the unconstitutional government-debt

exception has no impact on calls occurring prior to the 2015 TCPA amendment or

subsequent to the district court’s final judgment on remand from the appeal in AAPC;

the disputed window is only the period in between.

      Contrary to Lindenbaum’s position here, AAPC provided that “no one should

be penalized or held liable for making robocalls to collect government debt” during

that operative period. Id. at 2355 n.12 (plurality opinion). But the Court was not

called upon to resolve, and so did not resolve, the question of whether retrospective

liability would be constitutional as to parties like Realgy: those who made robocalls

for matters other than government debt collection during the period when the

government-debt exception was in effect. See id. at 2355 n.12 (stating only that

AAPC itself “does not negate” such liability).

      Presented with that issue now, this Court has three potential solutions.

Lindenbaum proposes that all robocalls, including for government debt collection,

may be subject to retrospective liability. The Government argues that its debt

                                         8
          Case:
       Case     20-4252 Document:
            1:20-cv-00706-JL       37-1
                             Document 34-1Filed:
                                            Filed03/18/2021  Page:
                                                  03/19/21 Page    9 20
                                                                10 of




collectors, but no one else, should continue to be exempt during the operative time

frame. As discussed below, these outcomes would violate basic precepts of law,

leaving only a third solution: there can be no liability under the TCPA’s robocall ban

during the operative period.

      1. Lindenbaum urges this Court to deem the 2015 amendment void ab initio,

preserving TCPA liability at all times. See Appellant Brief, ECF No. 22 at p. 21 (“the

government-debt exception never lawfully took effect”). But as the Government

notes in its brief, to hold debt collectors liable would likely violate principles of due

process and fair notice. See Intervenor-Appellant Brief, ECF No. 33 at pp. 21-22

(citing FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012)).

      On this point, the Government has the right of it. Fox Television Stations is

couched in a discussion of vagueness, but the principles at work here are even more

fundamental. During the operative period while the government-debt exception was

in place, government debt collectors enjoyed the protection of plain statutory law.

To retroactively hold them liable now would penalize them for relying on a statute

that was, at the time, in full force and effect. “Elementary considerations of fairness

dictate that individuals should have an opportunity to know what the law is and to

conform their conduct accordingly; settled expectations should not be lightly

disrupted.” Landgraf v. USI Film Prods., 511 U.S. 244, 265 (1994). For that reason,

courts do not construe legislation to have retroactive effect absent clear statutory


                                           9
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 11 10
                                                                    of 20




directive, see id.; Opati v. Republic of Sudan, 140 S.Ct. 1601, 1607 (2020), and they

certainly should not affirmatively introduce retroactive prohibitions on their own.

      Nor can government debt collectors be said to have had fair notice. Speakers

cannot fairly be subjected to enforcement retroactively on the basis that they should

have anticipated a judicial decision striking an exception that inarguably

encompassed them. Cf. Bouie v. City of Columbia, 378 U.S. 347, 353–54 (1964)

(barring ex post facto criminal prohibitions created by judicial determinations);

O’Neal v. Bagley, 743 F.3d 1010, 1015 (6th Cir. 2013) (“a defendant’s due process

rights are violated when a court applies a construction of a statute that is unexpected

and indefensible by reference to the law which had been expressed prior to the

conduct at issue”).

      Lindenbaum argues that AAPC’s preservation of the TCPA’s general ban

must be applied both prospectively and retrospectively, relying on the rule of Harper

v. Virginia Dept. of Taxation, 509 U.S. 86 (1993), that courts cannot selectively

decide to issue prospective-only rulings. But the Harper rule does not require that

courts robotically ignore structural absurdities, such as the violations of due process

and equal protection principles described here, that would result by artificially

imposing the same remedy both forwards and backwards in time. On the contrary,

that rule arises from the principle that “similarly situated” litigants must not be

treated differently. Harper, 509 U.S. at 97. A government debt collector in 2017 is


                                          10
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 12 11
                                                                    of 20




not similarly situated to a government debt collector after AAPC. Only the latter has

the benefit of notice that the government-debt exception is invalid.

      Mechanically finding the government-debt exception void ab initio would, as

the District Court observed, lead to an absurd result. See Opinion, R. 26 at PAGEID

# 455–56. Indeed, the Supreme Court could hardly have been clearer on this matter.

See also AAPC, 140 S.Ct. at 2355 n.12 (“no one should be penalized or held liable

for making robocalls to collect government debt after the effective date of the 2015

government-debt exception and before the entry of final judgment by the District

Court on remand in this case”).

      2. The Government argues that parties like Realgy should be subject to

liability for robocalls while the government exception was in effect, but that

robocallers seeking to collect the Government’s own debt should not. For that

proposition, it relies heavily on Realgy’s “ample notice” of the unconstitutional

statutory scheme, and baldly asserts that such a scenario would be “even-handed[]”

and “does not entail unequal treatment.” ECF No. 33 at 22.

      Of course, no amount of notice can cure an equal treatment infirmity. And

unequal treatment is precisely what the Government’s preferred outcome would

bring. During the operative period from the government-debt exception’s enactment

until AAPC, only speech by the amended TCPA’s disfavored speakers—defendants

like Realgy—would be treated as unlawful, while the favored class—government


                                         11
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 13 12
                                                                    of 20




debt collectors—would be uninhibited. Such a result would enforce precisely the

discrimination that was struck in AAPC. See 140 S.Ct. at 2354 (“The First

Amendment is a kind of Equal Protection Clause for ideas … Congress violated that

First Amendment equal-treatment principle in this case by favoring debt-collection

robocalls and discriminating against political and other robocalls.” (internal citation

omitted)).

      Considering the broader implications of the Government’s argument only

makes the absurdity starker. And indeed, such a scenario has arisen before. See

Schacht v. United States, 398 U.S. 58 (1970). In Schacht, the Court considered two

federal statutes: 18 U.S.C. § 702 generally criminalized the wearing of a military

uniform absent prior authorization, while 10 U.S.C. § 772 authorized the wearing of

uniforms in certain discrete circumstances. One such circumstance, explained in §

772(f), allowed a uniform to be worn by an actor in a theatrical performance, so long

as the actor did not “say things during his performance critical of the conduct or

policies of the Armed Forces.” 398 U.S. at 62–63. The petitioner, who had worn a

uniform in a “street skit … to expose the evil of the American presence in Vietnam”

was tried and convicted under § 702. The Court struck that latter clause from the

statute on First Amendment grounds and, critically, reversed Schacht’s conviction.

Id. at 63 (“his conviction can be sustained only if he can be punished for speaking

out against the role of our Army and our country in Vietnam. Clearly punishment


                                          12
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 14 13
                                                                    of 20




for this reason would be an unconstitutional abridgment of freedom of speech”). The

Government’s reliance on notice as a determining factor in this case, see ECF No.

33 at 22, is inconsistent with Schacht. Schacht surely had fair notice that his conduct

was forbidden by statute. That did not render enforcement against him, as a

disfavored speaker, permissible. See id.

      The Government’s position here would also countenance the prosecution of

protestors under laws that impose content- or viewpoint-based restrictions on speech

in traditional public forums. See Police Dep’t of Chicago v. Mosley, 408 U.S. 92

(1972); Carey v. Brown, 447 U.S. 455 (1980). Mosley addressed a Chicago

ordinance that generally prohibited picketing within 150 feet of any school building,

but exempted labor picketing. For several months, Mosley had peacefully protested

racial discrimination at a high school, displaying a sign reading “Jones High School

practices black discrimination. Jones High School has a black quota.” Id. at 96. As

with the actor in Schacht, Mosley had ample notice that his conduct violated the

statute; indeed, he contacted the Chicago Police Department and was expressly told

that he would be cited, id. at 93, leading him to cease his protest and file suit. The

Court struck the entire ordinance on Equal Protection Clause and First Amendment

grounds, reaffirming that “government may not grant the use of a forum to people

whose views it finds acceptable, but deny use to those wishing to express less

favored or more controversial views.” Id.


                                           13
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 15 14
                                                                    of 20




      Carey is similar. That case involved an Illinois statute banning picketing in

front of residences and dwellings, again exempting only labor picketers. Members

of a civil rights organization, the Committee Against Racism, were cited when they

peacefully demonstrated in front of the Mayor of Chicago’s home, protesting his

alleged failure to support busing to achieve racial integration in schools. 447 U.S. at

457. Pointing to the “constitutionally indistinguishable” ordinance in Mosley, the

Court struck the statute. Id. at 460.

      Mosley and Carey avoided the present case’s conundrum only by

happenstance. Had Mosley been cited during his months of protesting before

contacting the police, and had the Court in Mosley or Carey merely severed the

ordinance’s unconstitutional labor exemption, the demonstrators could have been

prosecuted. Such an interpretation would, in practice, have allowed the government

to do precisely what the Court said in Mosley it could not: grant the use of a forum

to those whose views it approves, while punishing disfavored speech and speakers.

See 408 U.S. at 96.

      This scenario is not hypothetical. It is precisely what transpired in a recent

case in Michigan. See City of Chelsea v. King, No. 20C0624-OI (14A-3 District

Court, Michigan, Feb. 22, 2021) (dismissal order attached as Exhibit 1). Sixteen-

year old student Mya King participated in a peaceful gathering in support of the

Black Lives Matter movement. She was ticketed for violating MCL 257.676b. Like


                                          14
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 16 15
                                                                    of 20




the ordinance in Mosley, MCL 257.676 prohibits impeding traffic generally, but

contains an exception for those soliciting donations from drivers for civic or

charitable organizations. Opposing King’s motion to dismiss, the City argued that

the proper remedy was to sever the charitable donation exception, but to apply the

general prohibition retroactively to King. Ruling from the bench, the judge rejected

that argument, explaining that the City’s theory would effectively punish King under

a statute that was unconstitutional when it was applied.1

      To adopt the Government’s position here would be to enforce the same

unconstitutional and inequitable result that was averted in Schacht, Mosley, Carey,

and King—and for that matter, in AAPC itself. See 140 S.Ct. at 2354. Such a result

could provide a curious period of enforceability for even obviously unconstitutional

laws: a disfavored speaker, or a vulnerable class of person, could still be subject to

liability for violating a statute that was plainly unconstitutional at the time the

violation took place. That, indeed, is the position in which Realgy allegedly finds

itself here. As Lindenbaum’s proposed solution is equally unacceptable, see supra,

the only remaining option is that selected by the District Court: declining to enforce

an unconstitutionally discriminatory statute against the disfavored speaker.



1
 A hearing transcript has been ordered. See also Omar Abdel-Basqui, Judge tosses
out ‘unconstitutional’ Chelsea protester tickets, Detroit Free Press (Feb. 22, 2021),
https://www.freep.com/story/news/local/michigan/2021/02/22/chelsea-michigan-
protest-police-department/4546341001/.

                                         15
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 17 16
                                                                    of 20




                                 CONCLUSION
      For the foregoing reasons, Amici Curiae urge this Court to affirm the District

Court’s order dismissing this action.

Dated: March 18, 2021

Respectfully submitted,


/s/ David J. Carey
David J. Carey                            Brian Hauss
Elena Thompson*                           AMERICAN CIVIL LIBERTIES UNION
AMERICAN CIVIL LIBERTIES UNION OF         125 Broad Street, 18th Floor
OHIO FOUNDATION                           New York, NY 10004
1108 City Park Avenue, Suite 203          (212) 549-2604
Columbus, OH 43206                        bhauss@aclu.org
(614) 586-1972
dcarey@acluohio.org                       Michael J. Steinberg
ethompson@acluohio.org                    Jonah Rosenbaum**
                                          Peter Harding**
Freda J. Levenson                         Civil Rights Litigation Initiative
AMERICAN CIVIL LIBERTIES UNION OF         University of Michigan Law School
OHIO FOUNDATION                           701 South State Street, Suite 2020
4506 Chester Ave.                         Ann Arbor, MI 48109
Cleveland, OH 44103                       (313) 763-1983
(614) 586-1972                            mjsteinb@umich.edu
flevenson@acluohio.org

*Admitted as amicus attorney              **Law students practicing pursuant to 6
                                          Cir. R. 46(d)
                                 Counsel for Amici




                                        16
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 18 17
                                                                    of 20




Amici Constitutional Law Professors:

Erwin Chemerinsky, Dean and Jesse H. Choper Distinguished Professor of Law,
      University of California, Berkeley, School of Law

Andrew Geronimo, Director, First Amendment Clinic, Milton A. Kramer Law
     Clinic Center, Case Western Reserve University School of Law

G.S. Hans, Assistant Clinical Professor of Law, First Amendment Clinic,
      Vanderbilt Law School

Rodney A. Smolla, Dean and Professor of Law, Delaware Law School of Widener
     University

Nat Stern, John W. & Ashley E. Frost Professor, Florida State University College
      of Law

Eugene Volokh, Gary T. Schwartz Professor of Law, UCLA School of Law




                                       17
        Case:
      Case    20-4252 Document:
           1:20-cv-00706-JL      37-134-1Filed:
                            Document            03/18/2021
                                            Filed           Page:
                                                  03/19/21 Page 19 18
                                                                   of 20




                     CERTIFICATE OF COMPLIANCE
      1.    This brief complies with the type-volume limitation of Fed. R. App. P.

29(a)(5) and Fed. R. App. P. 32(a)(7)(B) because, excluding the parts of the

document exempted by Fed. R. App. P. 32(f) and 6th Cir. R. 32(b)(1), it contains

2,511 words.

      2.    This brief complies with the typeface requirements of Fed. R. App. P.

32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6) because this

brief has been prepared in a proportionally spaced typeface with 14-point Times

New Roman font.

Dated: March 18, 2021                      /s/ David J. Carey
                                           David J. Carey
         Case:
       Case    20-4252 Document:
            1:20-cv-00706-JL      37-134-1Filed:
                             Document            03/18/2021
                                             Filed           Page:
                                                   03/19/21 Page 20 19
                                                                    of 20




                         CERTIFICATE OF SERVICE
      I hereby certify that on March 18, 2021, I electronically filed this brief with

the Clerk of Court for the United States Court of Appeals for the Sixth Circuit,

causing notice of such filing to be served upon all parties registered on the CM/ECF

system.

                                             /s/ David J. Carey
                                             David J. Carey
